332 S.E.2d 480 (1985)
314 N.C. 113
Willie EVERETT, Jr.
v.
U.S. LIFE CREDIT CORPORATION.
No. 264P85.
Supreme Court of North Carolina.
July 10, 1985.

ORDER
This matter is before the Court upon the Petition of the plaintiff for discretionary review, under G.S. § 7A-31, of a decision of the Court of Appeals filed 2 April 1985, reversing a judgment entered 14 March 1984 by Galloway, J., in District Court, Durham County. The Petition is ALOWED for the sole purpose of entering the following order.
The Court of Appeals correctly determined that the absence of notice does not preclude the secured party from recovering reasonable expenses incurred in retaking the collateral under the circumstances of this case. Plaintiff, however, contends that the amount of the expenses claimed by the secured party are unreasonablea question not passed upon by either court below. Accordingly, the mandate of the Court of Appeals is amended to read as follows: The judgment of the trial court is VACATED and the cause is REMANDED to the District Court, Durham County, for a determination of the extent to which the secured party's claimed expenses were reasonably incurred in retaking, holding and preparing the collateral for disposition.